Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to peptides and compositions comprising the same, wherein said peptide suppresses binding of CTLA4 to at least one of B7 proteins B7-1 and B7-2, in the reply filed on 10/14/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities:
In page 8, paragraph 2: “Ott, et al.” should read “Ott et al.”;
In page 8, paragraph 4: “Ott, et al.” should read “Ott et al.”;
In page 8, paragraph 4: change “TIM3” to “LAG3”; 
In page 8, paragraph 6: “Ott, et al.” should read “Ott et al.”;
In page 20, paragraph 1: “Shimizu, et al.” should read “Shimizu et al.”;
In page 20, paragraph 1: “Madin, et al.” should read “Madin et al.”;
 Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informality: 
The last line of Claim 5 is missing the word “to” between the numbers 1 and 7.  
Appropriate correction is required.
	
	Applicant is reminded of the requirements for making amendments are set forth in 37 CFR 1.121. It is noted that claim 5 has removed the word “to” without properly documenting this change.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on MPEP § 2163 and outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”.
The “Guidelines” state that when a patent application is filed, there is a strong presumption that
adequate written description under 35 U.S.C. 112, first paragraph, is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first
column.

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily
apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the
precedential value of cases in this area is extremely limited.” Id. at 1562.
Additionally, the Federal Circuit has explained that claim language, even original claim language, having ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. One may consider examples from the chemical arts. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. Similarly, the expression [“]an antibiotic penicillin[”] fails to distinguish a particular penicillin molecule from others possessing the same activity. A description of what a material does, rather than of what it is, usually does not suffice. (emphasis added)” Id. At 968.


	Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
	In the instant case, the claims are drawn to a synthetic peptide which is artificially synthesized and suppresses binding of cytotoxic T lymphocyte antigen 4 (CTLA4) to at least one of B7 proteins B7-1 and B7-2, the peptide comprising, a CTLA4-B7 protein binding inhibitory peptide sequence which suppresses binding of CTLA4 to at least one of B7-1 and B7-2, wherein the CTLA4-B7 protein binding inhibitory peptide sequence is any one of amino acid sequences shown in the following (1) and (2): (1) a TIM3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide (SP) of T-cell immunoglobulin and mucin domain 3 (TIM3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and (2) an LAG3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide of lymphocyte activation gene-3 (LAG3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and the total number of amino acid residues being 100 or less. Following review of the specification, it appears that Applicant has not disclosed which amino acid sequences are important for function, i.e. suppressing binding of CTLA4 to at least one of the B7 proteins (B7-1 and B7-2).  Although Applicant discloses proposed proportions of the synthetic peptide that is comprised of the CTLA4-B7 inhibitory peptide sequence that maintains the inhibitory properties (see page 17), the Applicant fails to include which amino acids of the CTLA4-B7 inhibitory peptide sequence must be conserved in order to do so. MPEP § 2163(I)(B) states:
A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original)). 

The written description requirement for the claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed invention. See MPEP § 2163(II)(3)(A) which states:
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118 ("drawings alone may provide a ‘written description’ of an invention as required by Sec. 112 "); In re Wolfensperger, 302 F.2d 950, 133 USPQ 537 (CCPA 1962) (the drawings of applicant’s specification provided sufficient written descriptive support for the claim limitation at issue); Autogiro Co. of Am. v. United States, 384 F.2d 391, 398, 155 USPQ 697, 703 (Ct. Cl. 1967) ("In those instances where a visual representation can flesh out words, drawings may be used in the same manner and with the same limitations as the specification."); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 ("In claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus."). The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id. 

For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 USPQ2d 1001, 1007 (Fed. Cir. 2006); see also Capon v. Eshhar, 418 F.3d at 1358, 76 USPQ2d at 1084 ("The Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.). However, the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).

To conclude, it is the Examiner’s position that the absence of empirical determination of the CTLA4-B7 inhibitory peptide sequence would not allow one skilled in the art to readily envision what amino acid sequence should be conserved such that the resultant peptide sequence is capable of inhibiting CTLA4-B7 binding.  As such, it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed invention at the time of filing, and thus claims 1 and 4 do not satisfy the written description requirement. 

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is drawn to a synthetic peptide which is artificially synthesized and suppresses binding of cytotoxic T lymphocyte antigen 4 (CTLA4) to at least one of B7 proteins B7-1 and B7-2, the peptide comprising, a CTLA4-B7 protein binding inhibitory peptide sequence which suppresses binding of CTLA4 to at least one of B7-1 and B7-2, wherein the CTLA4-B7 protein binding inhibitory peptide sequence is any one of amino acid sequences shown in the following (1) and (2): (1) a TIM3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide (SP) of T-cell immunoglobulin and mucin domain 3 (TIM3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and (2) an LAG3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide of lymphocyte activation gene-3 (LAG3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and the total number of amino acid residues being 100 or less.
Claim 2 is drawn to the synthetic peptide according to claim 1, wherein the CTLA4- B7 protein binding inhibitory peptide sequence is an amino acid sequence represented by any one of SEQ ID NOs: 1 to 7.
Claim 4 is drawn to a composition for suppressing binding of cytotoxic T lymphocyte antigen 4 (CTLA4) to at least one of B7 proteins B7-1 and B7-2, the composition comprising: at least one pharmaceutically acceptable carrier; and a synthetic peptide which is artificially synthesized and has a CTLA4-B7 protein binding inhibitory peptide sequence suppressing binding of CTLA4 to at least one of B7- 1 and B7-2, wherein the CTLA4-B7 protein binding inhibitory peptide sequence is any one of amino acid sequences shown in the following (1) and (2): (1) a TIM3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide (SP) of T-cell immunoglobulin and mucin domain 3 (TIM3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and (2) an LAG3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide of lymphocyte activation gene-3 (LAG3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and, the total number of amino acid residues in the synthetic peptide being 100 or less.
Claim 5 is drawn to the composition according to claim 4, wherein the CTLA4-B7 protein binding inhibitory peptide sequence is an amino acid sequence shown in any one of SEQ ID NOs: 1 [to] 7.
	MPEP § 2164.01 states: 
The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S.
261, 270 (1916) which postured the question: is the experimentation needed to practice the
invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858
F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does
not use the term "undue experimentation," it has been interpreted to require that the claimed
invention be enabled so that any person skilled in the art can make and use the invention without
undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence
to support a determination that a disclosure does not satisfy the enablement requirement and whether
any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content
of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors most relevant
for this rejection are: (A) the breadth of the claims; (B) the nature of the invention; (F) the amount of direction provided by the inventor; and, (G) the existence of working examples.
	In regard to Wands factors (A) and (B), the breadth of the claims needed to enable the invention
is determined by whether the scope of enablement provided to one skilled in the art by the disclosure is
commensurate with the scope of protection sought in the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234,
1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one
skilled in the art could make and use the entire scope of the claimed invention without undue
experimentation.
	The nature of the invention is a synthetic peptide comprising a CTLA4-B7 protein binding inhibitory peptide sequence, i.e. any one of the amino acid sequences of SEQ ID Nos. 1 to 7 (see claims 2 and 5), for the purpose of suppressing binding of CTLA4 to at least one of B7 proteins (B7-1 and B7-2). Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the functionality of the claimed synthetic peptide, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species, in this case SEQ ID No: 35 and SEQ ID No: 36 (see pages 27-35, FIGs. 1 and 2), what other species (SEQ ID Nos: 1 to 7) may or may not work; see MPEP 2164.03. Furthermore, simply stating that SEQ ID NO(s): 1 to 7 inhibit CTLA4-B7 protein binding without any supporting data and generating a hypothesis that subsequences of the functional proteins (see SEQ ID NO(s): 35 & 36) will continue to function in the same way is no more than a “respectable guess” and as such is insufficient to meet the enablement requirement.  
	In regard to Wands factors (F) and (G), the amount of guidance or direction needed to enable
the invention is inversely related to the amount of knowledge in the state of the art as well as the
predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of
guidance or direction" refers to that information in the application, as originally filed, that teaches
exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech
Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
	The working examples provided by Applicant does not demonstrate that CTLA4-B7 binding was inhibited by the synthetic peptide of the claimed invention, in particular Applicant does not demonstrate inhibition solely with SEQ ID No(s): 1 to 7 as described in claims 2 and 5.  In fact, Applicant demonstrates that such binding activity occurred in samples comprised of the synthetic peptide (SEQ ID Nos. 35 or 36) which is further comprised of a CTLA4-B7 protein binding inhibitory peptide sequence (SEQ ID NOs. 1 or 5) and an auxiliary amino acid sequence (SEQ ID NO. 29). Further, Applicant provides an example of a signal peptide of human PD-1 (SEQ ID NO: 37) demonstrating inhibitory binding capabilities and an example of the auxiliary amino acid demonstrating no inhibitory binding capabilities, but Applicant does not provide an example of which any of the CTLA4-B7 protein binding inhibitory peptide sequences described in claims 2 and 5 displayed inhibitory function in the same manner (i.e. independent of additional amino acid sequences). The Applicant has failed to disclose nor provide examples that their claimed invention as described in claims 1 and 4 (i.e. a synthetic peptide with one, two, or three modifications to a CTLA4-B7 protein binding inhibitory sequence), or the CTLA4-B7 protein binding inhibitory peptide sequences as described in claims 2 and 5 suppress CTLA4-B7 protein binding. Because the sequences encompassed by the instant claims (claims 2 and 5) are so disparate and no one single sequence example can be representative of all the other encompassed sequences, a demonstration of inhibitory binding capabilities does not provide support for the breadth of the claims. 
	In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the word "constituting" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, under the broadest reasonable interpretation and the lack of special definition in the disclosure, one could interpret “constituting” to mean “comprising” or “consisting of” which would change the scope of the claim. Therefore, the word “constituting” leaves claims 1 and 4 as indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a . For example, Cao et al. (US2019/0233513 A1, publication date: 08/1/2019) discloses the full-length sequence of LAG-3 (see pg. 9 and SEQ ID NO: 2) and identifies SEQ ID NO: 4 of the present invention as the signal peptide of human LAG-3 (Uniprot: P18627). In addition to TIM3-SP and LAG3-SP, claims 3 and 6 of the present invention references SEQ ID NO(s) 35 & 36 which each comprise of an auxiliary sequence (SEQ ID NO: 29) in which the specification of this current invention discloses that said auxiliary sequence is the amino acid residue of LIM kinase 2 that naturally exists in human endothelial cells (pg. 15). Further, Acevedo et al. (Journal of Histochemistry & Cytochemistry, Vol 54(5): 487-501, 2006) discloses that LIM kinase 2 is also expressed in the thymus (see Table 1). It is known by one in the art that T cells mature in the thymus. This judicial exception is not integrated into a practical application because merely adding the product of nature, in this instant case TIM3-SP and LAG3-SP, into the composition of a synthetic peptide does not add a meaningful limitation as it is merely a component of synthesizing peptides and is nothing more than an attempt to generally link the product of nature to a particular synthetic peptide sequence. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the signaling peptide 
Further, in regard to claims 4 and 5, the invention is directed to a natural phenomenon judicial exception without significantly more.  The claims recite a composition for suppressing binding of CTLA4 to at least one of the B7 proteins (B7-1 and B7-2) comprising: at least one pharmaceutically acceptable carrier; and a synthetic peptide which is artificially synthesized and has a CTLA4-B7 protein binding inhibitory peptide sequence suppressing binding of CTLA4 to at least one of the B7 proteins, wherein the CTLA4-B7 protein binding inhibitory peptide sequence wherein the sequence is any one of amino acid sequences shown in the following (1) and (2); (1) a TIM3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide (SP) of T-cell immunoglobulin and mucin domain 3 (TIM3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted, substituted, or added; and (2) an LAG3-SP-related sequence consisting of an amino acid sequence constituting a signal peptide of lymphocyte activation gene-3 (LAG3), or a modified amino acid sequence in which one, two, or three amino acid residues in the amino acid sequence are deleted , substituted, or added, and the total number of amino acid residues being 100 or less. In addition to the judicial exception described above, claim 4 includes the pharmaceutically acceptable carrier. From review of the specification, Applicant has provided examples of the pharmaceutically acceptable carrier to include water. The addition of water is not characteristically different than the naturally occurring counterpart.  Furthermore, this judicial exception is not integrated into a practical application because merely adding the product of nature, in this instant case TIM3-SP and LAG3-SP, into the composition of synthetic peptidewater that is naturally associated with naturally occurring TIM3-SP or LAG3-SP because of the cellular environment, and so is not distinct from its naturally occurring counterpart.

    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2019/0233513 A1, publication date: 08/1/2019), in view of Owji et al. (European Journal of Cell Biology, Vol. 97 (2018), pp. 422-441).
	Cao et al. teach of the LAG-3 antibody and identifies residues MWEAQFLGLLFLQPLWVAPVKP (SEQ ID NO: 4 of the present invention) as the signaling domain (see SEQ ID NO: 2, [0130]-[0135]). The inventors also teach that LAG-3, like CTLA-4, is a negative co-stimulatory molecule that when activated can negatively regulate function of T lymphocytes, i.e., inhibit activation of T lymphocytes ([0003]). However, the inventors fail to teach of isolating this domain from the full-length peptide. This deficiency is remedied by Owji et al.
	 Owji et al. provides a review of the structure, roles, and applications of signal proteins. The authors disclose that the structure of signal proteins can have different consequences. For example, signal peptides with at least five leucine residues displayed more efficient translocation (see Table 3b). Also, the authors disclose that signal peptides have been used in therapeutics such as production of vaccines or other pharmaceutical compositions, gene therapy, and diagnostic biomarkers (see Table 1). Further, the authors disclose in Table 1 that signal proteins can be used in applications other than therapeutics such as recombinant protein production and regulatory function. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the present invention, to use the teachings of Cao et al. and isolate the LAG-3 signal peptide sequence of the present invention to be used in applications explained by Owji et al. One would be motivated to do so to develop vaccines or other pharmaceutical compositions, study regulatory function, or for any other use outside of therapeutics with enhanced translocation efficiency. 

Allowable Subject Matter

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3 and 6 are drawn to the synthetic peptide of the present invention wherein the amino acid sequence is any one of SEQ ID NO(s): 35 and 36. As previously mentioned, SEQ ID NO(s): 35 and 36 are comprised of a LIM kinase 2 sequence (SEQ ID NO: 29) and a TIM3-SP sequence (SEQ ID NO: 1) or a LAG3-SP sequence (SEQ ID NO: 5), respectively. Though SEQ ID NO(s): 1, 5, and 29 are naturally occurring individually, these elements are not naturally occurring fused together. Further, while it is obvious to isolate a signal domain, there is no suggestion then to fuse a signal domain to LIM kinase 2. As such, the subject matter of claims 3 and 6 would be allowable.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanayake Mudiyanselage et al. (An Immune-Stimulatory Helix-Loop-Helix Peptide: Selective Inhibition of CTLA-4--B7 Interaction, 2019, ACS Chemical Biology, Vol 15, pp. 360-368) teach of a synthetic mini-peptide with a helix-loop-helix structure that inhibits the binding of CTLA4 to B7-1 and induces immune stimulatory activity (see Abstract). The inventors also disclose that their invention was produced to combat the high production cost of standard antibody use for inhibiting protein-protein interactions in molecular targeting therapy (p.360).  Lastly, the inventors disclose that their invention is resistant to enzyme degradation in vivo and is too small to induce an immune response.
Kovjazin et al. teach (Mol Immunol., 2011 April ; 48(8): 1009–1018) of developing vaccines with signal peptides. The inventors disclose of vaccines composed of small peptides presented to T lymphocytes are fully synthetic, non-hazardous and usually easy to maintain in ambient conditions (p. 1009). Further, the inventors disclose that an important factor in designing these vaccines is the choice of optimal epitopes that can induce the maximal immune activation in the largest fraction of the population (p. 1009). The inventors found that the signal peptides not only encode the highest number of immune epitopes per sequence length, but also contains sequences that are well adapted sequence-wise (p. 1010).  Lastly, on page 1017, the inventors disclosed the advantages of using SP domains over the use of full-length protein antigens or single epitope peptides to include: (a) promiscuous binding to alleles; (b) combined induction of different cluster of differentiation (CD) epitopes; (c) non-hazardous; (d) can function as stand-alone vaccines due to the lipophilic sequences; and, (e) SP domains/epitopes have the ability to avoid an immune escape mechanism (TAP deficiency).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANAYA L MIDDLETON whose telephone number is (571) 270-5479. The examiner can normally be reached M-TH 7:00am- 4:30pm; F 7:00am-3:30pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANAYA L MIDDLETON/Examiner, Art Unit 1646                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649